Citation Nr: 1520536	
Decision Date: 05/13/15    Archive Date: 05/26/15

DOCKET NO.  13-27 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent for the service-connected posttraumatic stress disorder.


REPRESENTATION

Veteran represented by:	Matthew D. Hill, Attorney at Law


ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 2005 to February 2011.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

The Veteran requested a Board hearing on his September 2013 VA Form 9.  The Veteran was scheduled for a Board hearing in April 2014 and he was notified accordingly.  The Veteran failed to report for the scheduled hearing, and has not requested rescheduling of the hearing.  His hearing request therefore is considered withdrawn.  See 38 C F R. § 20.704(e).


FINDINGS OF FACT

In an April 2014 statement, the Veteran indicated his desire to withdraw the appeal seeking entitlement to an initial evaluation in excess of 50 percent for the service-connected posttraumatic stress disorder.  The Board received such request prior to the promulgation of a decision.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal pertinent to the issue of entitlement to an initial evaluation in excess of 50 percent for the service-connected posttraumatic stress disorder have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2014). 
In the present case, the Veteran has clearly expressed his intent to withdraw his appeal as to the issue of entitlement to an initial evaluation in excess of 50 percent for the service-connected posttraumatic stress disorder.  After certification of the appeal in February 2014, the Veteran failed to report for a Board hearing in April 2014.  

Thereafter, the Veteran, through his representative, notified VA in an April 2014 letter that he wished withdrawal all pending claims.  No further correspondence has been received from the Veteran regarding the issue currently before the Board.
Hence, there remain no allegations of errors of fact or law for appellate consideration at this time.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal as to the claim of entitlement to an initial evaluation in excess of 50 percent for the service-connected posttraumatic stress disorder is dismissed.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


